DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.

Specification
The amendments to the Specification filed 11/30/2020 are acceptable and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites that the first folded zone comprises an “elastic material” and amended claim 15 (upon which claim 24 depends) now recites that the first folded zone comprises a “one-time stretchable material”. Therefore, claim 24 requires the first folded zone to include two different materials: an elastic material and a one-time stretchable material. This requirement constitutes new matter since the original disclosure supports the first folded zone to comprise either of these materials, but not both together. Accordingly, it is suggested to cancel claim 24. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the st paragraph rejection above). Therefore, it is suggested to cancel claim 24.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-19, 21, 23, 24 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rainey (PG PUB 2006/0173523) in view of Gadsby et al. (US Pat 5,341,806).
Re claim 15, Rainey discloses a method for using electrical stimulation for wound healing (Para 2,8), the method comprising: providing an electrode set 1700 (Fig 17) comprising: a backing 1720, an opening (as seen in the center of backing 1720 in Fig 17) for avoiding a wound 1765 on a patient's body (Para 98), the opening positioned in the backing such that the backing surrounds the opening (as seen in Fig 17; Para 98, “substrate 1720 in the form of an annulus”; Para 99, “in the form of a ring”), a first electrically active zone 1738 and a second electrically active zone 1731 on the backing (as seen in Fig 17), the first and second electrically active zones configured to deliver electrical stimulation to the patient’s body (Para 8); and applying the electrode set to the patient's body such that the wound of the patient is received within the opening and the backing surrounds the wound (as seen in Fig 17; Para 98); and applying electrical stimulation to the patient's body using the electrode set (Para 8).  
Rainey discloses that the two electrically active zones 1738, 1731 can be positioned at varying distances from each other to change a size of the opening in a first direction (the horizontal direction in Fig 17) due to the presence of a deformable zone 1775 (located between 1728 and 1721, Fig 17) coupled to and positioned between the two electrically active zones (Para 98); Rainey does not disclose that the deformable zone is a first folded zone that comprises a one-time stretchable material configured to extend in the first direction and remain in an extended configuration once extended and that maintains the integrity of the backing around the opening and connection to the first 
Gadsby, however, teaches an electrode set 10 (Fig 1,7a-b) comprising a backing 14 (seen but not labeled in Fig 7a-b, labeled in Fig 4) comprising first and second electrically active zones 26,26 (Fig 7a-b) and a first folded zone 30 (Fig 7a-b) extendable in a first direction (vertically in Fig 1, horizontally in Fig 7a-b) that is coupled to and positioned between the two electrically active zones (as seen in Fig 7a-b) to allow the two electrically active zones to be positioned at various distances from each other in the first direction (Col 6, Lines 17-20, 23-27) while maintaining the integrity of the backing and connections to the two electrically active zones (Col 6, Lines 23-29), and the step of extending the first folded zone in the first direction to increase a size of the backing (Col 6, Lines 23-29). Gadsby also teaches a single connector 22 (Fig 1,2) including two contacting wires 16,16 (Fig 2) integrated into the connector, each contacting wire connected to one of the first and second electrically active zones (as seen in Fig 2) (Col 4, Lines 65-68). Gadsby teaches that such a first folded zone allows for the electrode set to be adapted to various shapes and sizes while remaining an integral unit (Col 6, Lines 27-29) while a single connector simplifies operation of the 
Although Gadsby teaches that the first folded zone comprises a material 37 (Fig 7a-b) that stretches inelastically (Col 7, Lines 8-11, “Band 37 stretches […] inelastically if a thin plastic sheet of polyethylene is used”) in the first direction (as seen in Fig 7a-b), Rainey does not explicitly teach that the stretchable material is a “one-time stretchable material” configured to remain in an extended configuration once extended. 
Wagner, however, teaches a set comprising electrically active zones 12 (Fig 1) on a backing 16 (Fig 13A-D) comprising a first folded zone 10 (Fig 1) comprising a one-time stretchable material (Para 11, “deforms plastically”; Para 65 “stretched non-
Re claim 16, Rainey as modified by Gadsby and Wagner as set forth above discloses that the opening is positioned in the backing adjacent to the first folded zone (as seen in Fig 17 of Rainey, since the folded zone would be located at the deformable zone 1775 between 1728 and 1721 which is adjacent the opening).
Re claim 17, Rainey discloses a second deformable zone 1775 (between 1722 and 1723, Fig 17) that is separable in a second direction (the vertical direction in Fig 17) that is different than the first direction (which is the horizontal direction in Fig 17) to change the size of the opening in the second direction (Para 98). Just as Rainey does not disclose the first deformable zone of claim 15 being a first folded zone, Rainey also does not disclose the second deformable zone being a second folded zone and, thus, also does not disclose the step of extending the second folded zone in the second direction to increase the size of the backing and the opening. However, as set forth in the rejection of claim 15 above, Gadsby teaches using folded zones 30 (Fig 4) to separate all electrically active zones 26 (as seen in Fig 1,4) and the step of extending 
Re claim 18, Rainey as modified by Gadsby and Wagner as set forth above discloses that the first direction and the second direction are orthogonal to each other (as seen in Fig 17 of Rainey, the first direction is the horizontal direction and the second direction is the vertical direction).
Re claim 19, Rainey as modified by Gadsby and Wagner as set forth above discloses that the connector is configured to electrically connect the first and second electrically active zones to an electrical stimulation device, and the method further comprises: connecting, with the connector, the electrode set to the electrical stimulation device (as set forth in the rejection of claim 15, the modification of Rainey by Gadsby would eliminate the need for multiple connectors 1751, 1758 and instead replace them with a single connector; Para 98 of Rainey, “connected to an electrical generator”).
Re claim 21, Rainey discloses that the electrical stimulation device is configured for applying a wound healing treatment (Para 2).
Re claim 23, Rainey discloses that the backing is non-conductive (Para 56).
Re claim 24, Rainey as modified by Gadsby and Wagner as set forth above disclose all the claimed features, with Wagner further teaching that the first folded zone comprises an elastic material (Para 65, “substrate 16 can be formed of polymeric materials which are partly elastic and partly plastic”), and extending the first folded zone comprises deforming the elastic material (Para 65) for the purpose of stretching far yet remaining in electrical conduction (Para 11).. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rainey/Gadsby to include the first folded zone with an elastic material such that the elastic material is deformed when the first folded zone is extended, as taught by Wagner, for the purpose of stretching far yet remaining in electrical conduction (Para 11).
Re claim 30, Rainey as modified by Gadsby and Wagner as set forth above disclose all the claimed features, with Wagner further teaching that the one-time stretchable material is plastically deformable (Para 11, “deforms plastically”; Para 65, “stretched non-reversibly”, “deformed only once”) for the purpose of stretching far yet remaining in electrical conduction (Para 11).. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rainey/Gadsby to include the one-time stretchable material as plastically deformable, as taught by Wagner, for the purpose of stretching far yet remaining in electrical conduction (Para 11).  
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rainey (PG PUB 2006/0173523)/Gadsby et al. (US Pat 5,341,806)/Wagner et al. (PG PUB 2004/0192082) in view of Axelgard (US Pat 5,450,845).
Re claim 20, Rainey/Gadsby/Wagner disclose all the claimed features except that the device is a transcutaneous electrical nerve stimulation (TENS) unit. Axelgaard, however, teaches using a TENS unit (Col 1, Lines 4-16) for the purpose of obtaining desired physiologic responses for assessment and treatment (Col 1, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rainey/Gadsby/Wagner to include the electrical stimulation device as a TENS unit, as taught by Axelgaard, for the purpose of obtaining desired physiologic responses for assessment and treatment (Col 1, Lines 4-8).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rainey (PG PUB 2006/0173523)/Gadsby et al. (US Pat 5,341,806)/Wagner et al. (PG PUB 2004/0192082) in view of Lattin (US Pat 5,919,155).
Re claim 22, Rainey/Gadsby/Wagner disclose all the claimed features except that at least one of the first and second electrically active zones comprises an active agent for iontophoretic delivery. Lattin, however, teaches an active agent for iontophoretic delivery (within reservoir 82, Fig 17) being provided on an electrically active zone (Col 12, Lines 59-61) for the purpose of delivering agents for inducing localized anesthesia (Col 11, Line 63 - Col 12, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rainey/Gadsby/Wagner to include an active agent for iontophoretic delivery, as taught by Lattin, for the purpose of delivering agents for inducing localized anesthesia (Col 11, .
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rainey (PG PUB 2006/0173523)/Gadsby et al. (US Pat 5,341,806)/Wagner et al. (PG PUB 2004/0192082) in view of Dar (PG PUB 2009/0177131).
Re claim 26, Rainey/Gadsby/Wagner disclose all the claimed features except that at least one of the first and second electrically active zones is removably attachable to the backing, and wherein the method further comprises attaching the at least one of the first and second electrically active zone to the backing. Dar, however, teaches a device having an electrically active zone (“electrode base”) that is removably attachable from a backing (“frame") such that the backing is attached to the electrically active zone during use (Para 57) for the purpose of enabling the electrically active zone to be adjustably and reversibly positioned on the backing (Para 57).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rainey/Gadsby/Wagner to include at least one of the active zones as detachable from the backing, as taught by Dar, for the purpose of enabling the electrically active zone to be adjustably and reversibly positioned on the backing (Para 57). 
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rainey (PG PUB 2006/0173523)/Gadsby et al. (US Pat 5,341,806)/Wagner et al. (PG PUB 2004/0192082) in view of Weaver (US Pat 5,218,973).
Re claims 28 and 29, Rainey/Gadsby/Wagner disclose all the claimed features except placing gauze over the opening (as required by claim 28), wherein the gauze is conductive and electrical stimulation is applied through the conductive gauze (as required by claim 29). Weaver, however, teaches placing a conductive gauze over a wound and applying electrical stimulation through the conductive gauze (Col 6, Lines 9-20) for the purpose of moisturizing the wound (Col 6, Lines 9-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rainey/Gadsby/Wagner to include placing a conductive gauze over the wound and applying electrical stimulation through the gauze, as taught by Weaver, for the purpose of moisturizing the wound (Col 6, Lines 9-10). Since the wound in Rainey is found within the opening (see wound 1765 in Fig 17), the gauze placed over the wound would be found over the opening as claimed.

Response to Arguments
Applicant’s arguments filed 11/30/2020 w have been considered but are moot in view of the present rejections which utilize Wagner et al. to teach the amended and added subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                  /KAMI A BOSWORTH/Primary Examiner, Art Unit 3783